DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 04/22/22.
	The reply filed 04/22/22 affects the application 16/959,519 as follows:
1.     Claim 1 has been amended. Applicant’s amendments have overcome the rejection made under 35 U.S.C. 112, first paragraph in the office action mailed 01/24/22. The rejections of the office action mailed 01/24/22 have been modified as necessitated by Applicant’s amendments and are set forth herein below. 
2.     The responsive is contained herein below.
Claims 1-13, 15-19, 21, 22 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-10, 12, 16-18, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bellacosa et al. (WO 2015048718 A2; of record) in view of Mincey et al. (Mayo Clin Proc. 2000;75:821-829).
Claim 1 is drawn to a method of treating or ameliorating cancer in a subject, the method comprising administering to a subject in need of such treatment, a therapeutically effective amount of a selective inhibitor of DNA-binding to poly (ADP-ribose) polymerase 1 (PARP1), or a pharmaceutically acceptable salt or solvate thereof, wherein the subject is suffering from or at risk of osteoporosis or requires a long-term therapy.
Bellacosa et al. disclose a method of treating or ameliorating cancer in a subject, the method comprising administering to the subject, an amount of an effective amount of an agent that inhibits the expression of thymine DNA glycosylase (TDG) or an amount of an agent that inhibits biologic activity of TDG (see page 3, 2nd paragraph). Furthermore, Bellacosa et al. disclose that the cancer can include breast cancer, prostate cancer, ovarian cancer, pancreatic cancer, melanoma, colon cancer, recto-sigmoid colon cancer, lung cancer, and brain cancer, including glioblastoma (see page 3, 2nd paragraph). Also, Bellacosa et al. disclose that the agent or compound can be aurothioglucose (see page 4, 1st paragraph).
The difference between Applicant’s claimed method and the method of Bellacosa et al. is that Bellacosa et al. do not disclose that the compound or agent is an inhibitor of DNA-binding to poly (ADP-ribose) polymerase 1 (PARP1) and that the subject is suffering from or at risk of osteoporosis.
However, Bellacosa et al.’s compound or agent (aurothioglucose) is the same as Applicant’s compound or agent and should inherently also be an inhibitor of DNA-binding to poly (ADP-ribose) polymerase 1 (PARP1). 
Mincey et al. disclose that women who have had breast cancer may be at higher risk for osteoporosis than other women (see abstract). Furthermore, Mincey et al. disclose that women who have had breast cancer are more likely to undergo early menopause, due to chemotherapy induced ovarian failure or oophorectomy (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Bellacosa et al. and Mincey et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al., comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
One having ordinary skill in the art would have been motivated in view of Bellacosa et al. and Mincey et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al., comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
It should be noted that it is obvious to expect Bellacosa et al.’s compound or agent which is the same as Applicant’s compound or agent to inherently exhibit the same inherent property of not inhibiting the other functions of PARP1 besides DNA-binding such as a function of PARP1 that comprise PARPI’s role in a cellular response to oxidative stress independent of DNA damage. Also, it should be noted that it is obvious to expect Bellacosa et al.’s compound or agent which is the same as Applicant’s compound or agent to inherently exhibit the same inherent property of not inhibiting or blocking the NAD+ binding site of PARP1 and also to be is an inhibitor of the zinc finger of PARP1, and also not to inhibit PARP2 and OR PARP3. Also, it should be noted that breast cancer is the most common solid tumor in women. 
Furthermore, it is obvious to use an agent as that taught by Bellacosa et al. in combination with Bellacosa et al.’s compound or agent aurothioglucose, to treat said breast cancer such as doxorubicin which is known to be a drug that damages DNA and also used and known to have the same utility of treating breast cancer, based on factors such as the severity of the breast cancer, and especially since Bellacosa et al. disclose that combination of said agents can be used.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bellacosa et al. and  Mincey et al. as applied above in claim 1, and further in view of Tian et al. (Hindawi Publishing Corporation BioMed Research International, Volume 2014, Article ID 453012, 9 pages).
The difference between Applicant’s claimed method and the method of Bellacosa et al. Mincey et al. is that Bellacosa et al. and Mincey et al. do not disclose that the subject is suffering from rheumatoid arthritis.
Tian et al. disclose the risk of breast cancer is increased in non-Caucasians patients with rheumatoid arthritis (RA) while it decreased in Caucasian population, hospital-based case subjects, and A3 group. Such relationship may provide preference for risk of breast cancer in different population (see abstract). Furthermore, Tian et al. compare the incidence of breast cancer in patients with RA (see page 1, right col., 1st paragraph).  Also, Tian et al. disclose that RA patients with breast cancer (see page 2, left col., 2nd paragraph, 2.2).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Bellacosa et al., Mincey et al. and Tian et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. or a subject suffering from rheumatoid arthritis, comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
One having ordinary skill in the art would have been motivated in view of Bellacosa et al., Mincey et al. and Tian et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. or a subject suffering from rheumatoid arthritis, comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bellacosa et al. and Mincey et al. as applied above in claim 1, and further in view of Muss et al. (The New England Journal of Medicine, 1991; 325:1342-1348).
The difference between Applicant’s claimed method and the method of Bellacosa et al. Mincey et al. is that Bellacosa et al. and Mincey et al. do not disclose that the subject require a long-term therapy that is maintenance therapy.
Muss et al. disclose using or applying a maintenance therapy (continued treatment with cyclophosphamide, methotrexate, and fluorouracil) to treat women with metastatic breast cancer (see abstract). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Bellacosa et al., Mincey et al. and Muss et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. or that requires long-term therapy that is maintenance therapy as taught by Muss et al., comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
One having ordinary skill in the art would have been motivated in view of Bellacosa et al., Mincey et al. and Muss et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. or that requires long-term therapy that is maintenance therapy as taught by Muss et al., comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bellacosa et al. and  Mincey et al. as applied above in claims 1 and 21, and further in view of Bedognetti et al. (Breast Care 2016;11:108-115).
The difference between Applicant’s claimed method and the method of Bellacosa et al. Mincey et al. is that Bellacosa et al. and Mincey et al. do not disclose that Bellacosa et al. compound or agent is used in combination with a checkpoint inhibitor.
Bedognetti et al. disclose or suggest that checkpoint inhibitor-based immunotherapies alone and in combination with other treatment options can be used to breast cancer (see abstract). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Bellacosa et al., Mincey et al. and Bedognetti et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al., comprising administering to the said subject or patient Bellacosa et al.’s compounds or agents aurothioglucose and doxorubicin (a drug that damages DNA), and also to use them it in combination with a checkpoint inhibitor as taught by Bedognetti et al. which has the same utility of treating breast cancer, based on factors such as the severity of the breast cancer, and especially since Bellacosa et al. disclose that aurothioglucose and doxorubicin can treat cancer including breast cancer.
One having ordinary skill in the art would have been motivated in view of Bellacosa et al., Mincey et al. and Bedognetti et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al., comprising administering to the said subject or patient Bellacosa et al.’s compounds or agents aurothioglucose and doxorubicin (a drug that damages DNA), and also to use them it in combination with a checkpoint inhibitor as taught by Bedognetti et al. which has the same utility of treating breast cancer, based on factors such as the severity of the breast cancer, and especially since Bellacosa et al. disclose that aurothioglucose and doxorubicin can treat cancer including breast cancer.

Claims 13, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bellacosa et al. and Mincey et al. as applied above in claim 1, and further in view of Beardsley et al. (WO 2017192740 A2; of record).
The difference between Applicant’s claimed method and the method of Bellacosa et al. Mincey et al. is that Bellacosa et al. and Mincey et al. do not disclose that the compound or agent is a gold complex.
Beardsley et al. disclose a thioredoxin reductase inhibitor which includes auranofin, auro-thio-glucose, aurothiomalate, gold sodium thiomalate, sodium aurothiosulfate, gold acetate and gold (Ill) metal complexes (see [0164]; see also claims) can be used to treat cancer, including breast cancer, lung cancer, prostate cancer and cervix cancer (see also page 88, [00295]-[00297]). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Bellacosa et al., Mincey et al. and Beardsley et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose and also a gold complex as taught by Beardsley et al. which has the same utility of treating breast cancer, based on factors such as the severity of the breast cancer, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
One having ordinary skill in the art would have been motivated in view of Bellacosa et al., Mincey et al. and Beardsley et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose and also a gold complex as taught by Beardsley et al. which has the same utility of treating breast cancer, based on factors such as the severity of the breast cancer, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
It should be noted that it obvious to use or administer a compound or agent such as gold sodium thiomalate as taught by Bellacosa et al. to treat said breast cancer.water-soluble complex 

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bellacosa et al. and  Mincey et al. as applied above in claim 1, and further in view of Khosroushahi et al. (Journal of Nanobiotechnology 2012, 10:2, 1-15).
The difference between Applicant’s claimed method and the method of Bellacosa et al. Mincey et al. is that Bellacosa et al. and Mincey et al. do not disclose that the compound or agent is a gold complex.
Khosroushahi et al. disclose a water-soluble polyurethane (PU) nanomicelles (complex) comprising paclitaxel (PTX) for efficiently delivery PTX in human breast cancer MCF-7 cells (see abstract).  Also, Khosroushahi et al. disclose that the PU nanomicelles are loaded with PTX (see abstract).  Furthermore, Khosroushahi et al. disclose that these nanomicelles significantly inhibited the growth and proliferation of the human breast cancer MCF-7 cells, leading them to apoptosis (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Bellacosa et al., Mincey et al. and Khosroushahi et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose and also Khosroushahi et al.’s compound or complex  which has the same utility of treating breast cancer, based on factors such as the severity of the breast cancer, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
One having ordinary skill in the art would have been motivated in view of Bellacosa et al., Mincey et al. and Khosroushahi et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose and also Khosroushahi et al.’s compound or complex which has the same utility of treating breast cancer, based on factors such as the severity of the breast cancer, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
Response to Arguments
Applicant's arguments with respect to claims 1-13, 15-19, 21, 22 have been considered but are not found convincing.
The Applicant argues that without impermissible hindsight analysis, there was no suggestion or motivation provided in the cited references to combine elements of the cited references in the way the claimed invention does to arrive at the claimed methods of treating or ameliorating cancer in a subject comprising administering to a subject in need of such treatment a therapeutically effective amount of a selective inhibitor of DNA-binding to poly (ADP-ribose) polymerase 1 (PARP1), or a pharmaceutically acceptable salt or solvate thereof, wherein the subject is suffering from or at risk of osteoporosis or requires a long-term therapy.
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Bellacosa et al. and Mincey et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al., comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer. Also, it should be noted that "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  That is, the Examiner has not used improper hindsight.
The Applicant argues that the claims of the present application relate to the treatment of a specific group of patients—those that are suffering from or at risk of osteoporosis or requires a long-term therapy. As described on page 18, lines 6-21 of the specification, inhibition of PARP2 affects osteoblast function, and this would be particularly problematic in a patient suffering from or at increased risk of osteoporosis. In particular, inhibition of osteoblast function would be problematic, and greatly increase the risk of osteoporosis, in patients requiring long-term
treatments, such as patients receiving maintenance therapy. The present inventors have recognized this problem and the advantages to these patients of specific inhibition of PARP1.
However, the above rejection was made by applying Bellacosa et al. and Mincey et al. references. And, neither Bellacosa et al. or Mincey et al. disclose that aurothioglucose inhibits PARP2. Furthermore, Applicant has not provided any evidence that aurothioglucose inhibits PARP2, let alone that aurothioglucose affects osteoblast function in a patient suffering from or at increased risk of osteoporosis. Also, based on Bellacosa et al. and Mincey et al. it is obvious to expect that aurothioglucose would treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis. In fact, the Examiner directs Applicant’s attention to Exhibit A (US 20120087923 A1 to Boyle et al.; Attached) which discloses or suggests that disease modifying antirheumatic drugs (DMARDs), such as aurothioglucose, aurothiomalate and auranofin can be used together with an antibody to OPGL (osteoprotegerin ligand) to treat osteopenic disorders which include post-menopausal osteoporosis and rheumatoid arthritis (see page 15, [0185] and abstract). Thus, Exhibit A also supports the fact that aurothioglucose, aurothiomalate or auranofin can be used to treat osteoporosis, and therefore based on what is well known in the art, one of ordinary skill would expect that treatment of cancer in a patient with osteoporosis comprising using aurothioglucose, aurothiomalate or auranofin would treat said cancer and not involve inhibition of osteoblast function nor be problematic in a patient suffering from osteoporosis or a patient at risk of osteoporosis. In fact, since aurothioglucose, aurothiomalate or auranofin is known to treat osteoporosis, it is obvious to treat said cancer in said specific group of patients which are suffering from osteoporosis or a patient at risk of osteoporosis, especially since one of ordinary skill in the art would reasonably expect that the administration of aurothioglucose, aurothiomalate or auranofin also treat osteoporosis in said patients.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Bellacosa et al. and Mincey et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al., comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
The Applicant argues that the inventors have shown that aurothio compounds, such as aurothiomalate and aurothioglucose, that do not inhibit PARP2 and 3, could be used as highly selective oncology drugs for cancer therapy and/ or as a second line of treatment to reduce drug resistance to other PARP inhibitors that target the catalytic site of PARP enzymes. These compounds offer a significant advantage over existing drugs such as olaparib (LYNPARZA™) that inhibit both PARP1 and PARP2. Since osteoblast function will not be affected, the claimed method provides significant advantages for patients suffering from or at risk of osteoporosis or
requiring a long-term therapy.
However, the above rejection was made by applying Bellacosa et al. and Mincey et al. references. And, neither Bellacosa et al. or Mincey et al. disclose that aurothioglucose inhibits PARP2 or PARP3. Furthermore, Applicant has not provided any evidence that aurothioglucose inhibits PARP2, let alone that aurothioglucose affects osteoblast function in a patient suffering from or at increased risk of osteoporosis, or that there any drug resistance to aurothioglucose.
Also, based on Bellacosa et al. and Mincey et al. it is obvious to expect that aurothioglucose would treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis. In fact, the Examiner directs Applicant’s attention to Exhibit A (US 20120087923 A1 to Boyle et al.; Attached) which discloses or suggests that disease modifying antirheumatic drugs (DMARDs), such as aurothioglucose, aurothiomalate and auranofin can be used together with an antibody to OPGL (osteoprotegerin ligand) to treat osteopenic disorders which include post-menopausal osteoporosis and rheumatoid arthritis (see page 15, [0185] and abstract). Thus, Exhibit A also supports the fact that aurothioglucose, aurothiomalate or auranofin can be used to treat osteoporosis, and therefore based on what is well known in the art, one of ordinary skill would expect that treatment of cancer in a patient with osteoporosis comprising using aurothioglucose, aurothiomalate or auranofin would treat said cancer and not involve inhibition of osteoblast function nor be problematic in a patient suffering from osteoporosis or a patient at risk of osteoporosis. In fact, since aurothioglucose, aurothiomalate or auranofin is known to treat osteoporosis, it is obvious to treat said cancer in said specific group of patients which are suffering from osteoporosis or a patient at risk of osteoporosis, especially since one of ordinary skill in the art would reasonably expect that the administration of aurothioglucose, aurothiomalate or auranofin also treat osteoporosis in said patients.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Bellacosa et al. and Mincey et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al., comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
The Applicant argues that as acknowledged by the Examiner, Bellacosa makes no reference whatsoever to treating patients that are suffering from or at risk of osteoporosis. Bellacosa also makes no reference to the fact that aurothioglucose is an inhibitor of PARP1 but not PARP2 or 3, or the advantages arising from this observation.
However, the above rejection was made by applying Bellacosa et al. and Mincey et al. references. And thus, Bellacosa et al. do not have to make any reference whatsoever to treating patients that are suffering from or at risk of osteoporosis. More importantly, Bellacosa et al. disclose a method of treating or ameliorating cancer in a subject, the method comprising administering to the subject, an amount of an effective amount of an agent that inhibits the expression of thymine DNA glycosylase (TDG) or an amount of an agent that inhibits biologic activity of TDG (see page 3, 2nd paragraph). Furthermore, Bellacosa et al. disclose that the cancer can include breast cancer, prostate cancer, ovarian cancer, pancreatic cancer, melanoma, colon cancer, recto-sigmoid colon cancer, lung cancer, and brain cancer, including glioblastoma (see page 3, 2nd paragraph). Also, Bellacosa et al. disclose that the agent or compound can be aurothioglucose (see page 4, 1st paragraph). Furthermore, Bellacosa et al.’s compound or agent (aurothioglucose) is the same as Applicant’s compound or agent and should inherently also be an inhibitor of DNA-binding to poly (ADP-ribose) polymerase 1 (PARP1).  Also, it should be noted that a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Bellacosa et al. and Mincey et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al., comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
The Applicant argues that Mincey is concerned only with medications effective at preventing and treating osteoporosis, with a view to making women with breast cancer aware of these treatment options because they are of higher risk of developing osteoporosis. This is clear, for example, from the Abstract of Mincey, which states that “we have reviewed therapeutic alternatives for the prevention and treatment of osteoporosis, focusing on patients with a history of breast cancer” (see, for example, the conclusion on page 828). Mincey is not concerned with the treatment of cancer and makes no reference to any medications for treating cancer. The
skilled person would not, therefore, be motivated to combine the disclosures Mincey with that of Bellacosa.
However, the above rejection was made by applying Bellacosa et al. and Mincey et al. references. And thus, Mincey et al. do not have to be concerned with the treatment of cancer nor have to make reference to any medications for treating cancer. More importantly, Mincey et al. disclose that women who have had breast cancer may be at higher risk for osteoporosis than other women (see abstract). Furthermore, Mincey et al. disclose that women who have had breast cancer are more likely to undergo early menopause, due to chemotherapy induced ovarian failure or oophorectomy (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Bellacosa et al. and Mincey et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al., comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
The Applicant argues that even if the skilled person were to attempt to combine the disclosures, the skilled person would not be motivated by the disclosure of Mincey to select aurothioglucose from the extensive list of TDG inhibitors disclosed in Bellacosa, for the treatment of subjects that are suffering from or at risk of osteoporosis. For example, neither Bellacosa nor Mincey makes any reference to PARP inhibitors or the advantages of the use of inhibitors that specifically inhibit PARP1. Rather, Mincey specifically teaches that “for osteoporosis, treatment with alendronate should be strongly considered” (see Abstract). Clearly, the selection of aurothioglucose is only possible with the benefit of hindsight.
However, compounds disclosed by Bellacosa et al. as being TDG inhibitors and which includes aurothioglucose is not an extensive list of TDG inhibitors (e.g.; see page 4, 1st paragraph). And thus, it is obvious to use aurothioglucose and to expect it to have the same utility of treating said cancer as taught by Bellacosa et al. Also, the above rejection was made by applying Bellacosa et al. and Mincey et al. references. And thus, it does not matter whether Mincey et al. specifically teaches that “for osteoporosis, treatment with alendronate should be strongly considered”. It should be noted that Applicant’s claimed method is drawn to treating cancer and is obvious to use aurothioglucose which treats said cancer and not alendronate which treats osteoporosis. More importantly, Bellacosa et al. disclose a method of treating or ameliorating cancer in a subject, the method comprising administering to the subject, an amount of an effective amount of an agent that inhibits the expression of thymine DNA glycosylase (TDG) or an amount of an agent that inhibits biologic activity of TDG (see page 3, 2nd paragraph). Furthermore, Bellacosa et al. disclose that the cancer can include breast cancer, prostate cancer, ovarian cancer, pancreatic cancer, melanoma, colon cancer, recto-sigmoid colon cancer, lung cancer, and brain cancer, including glioblastoma (see page 3, 2nd paragraph). Also, Bellacosa et al. disclose that the agent or compound can be aurothioglucose (see page 4, 1st paragraph). Furthermore, Bellacosa et al.’s compound or agent (aurothioglucose) is the same as Applicant’s compound or agent and should inherently also be an inhibitor of DNA-binding to poly (ADP-ribose) polymerase 1 (PARP1).  Also, it should be noted that a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Bellacosa et al. and Mincey et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al., comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
Also, it should be noted that "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  That is, the Examiner has not used improper hindsight.
In addition, the Examiner directs Applicant’s attention to Exhibit A (US 20120087923 A1 to Boyle et al.; Attached) which discloses or suggests that disease modifying antirheumatic drugs (DMARDs), such as aurothioglucose, aurothiomalate and auranofin can be used together with an antibody to OPGL (osteoprotegerin ligand) to treat osteopenic disorders which include post-menopausal osteoporosis and rheumatoid arthritis (see page 15, [0185] and abstract). Thus, Exhibit A also supports the fact that aurothioglucose, aurothiomalate or auranofin can be used to treat osteoporosis, and therefore based on what is well known in the art, one of ordinary skill would expect that treatment of cancer in a patient with osteoporosis comprising using aurothioglucose, aurothiomalate or auranofin would treat said cancer and not involve inhibition of osteoblast function nor be problematic in a patient suffering from osteoporosis or a patient at risk of osteoporosis. In fact, since aurothioglucose, aurothiomalate or auranofin is known to treat osteoporosis, it is obvious to treat said cancer in said specific group of patients which are suffering from osteoporosis or a patient at risk of osteoporosis, especially since one of ordinary skill in the art would reasonably expect that the administration of aurothioglucose, aurothiomalate or auranofin also treat osteoporosis in said patients.
The Applicant argues that none of Tian, Muss, Bedognetti, Beardsley, or Khosroushahi, singly or combined, cures the deficiencies of Bellacosa and Mincey. 
However, Tian et al. disclose the risk of breast cancer is increased in non-Caucasians patients with rheumatoid arthritis (RA) while it decreased in Caucasian population, hospital-based case subjects, and A3 group. Such relationship may provide preference for risk of breast cancer in different population (see abstract). Furthermore, Tian et al. compare the incidence of breast cancer in patients with RA (see page 1, right col., 1st paragraph).  Also, Tian et al. disclose that RA patients with breast cancer (see page 2, left col., 2nd paragraph, 2.2). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Bellacosa et al., Mincey et al. and Tian et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. or a subject suffering from rheumatoid arthritis, comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
Also, Muss et al. disclose using or applying a maintenance therapy (continued treatment with cyclophosphamide, methotrexate, and fluorouracil) to treat women with metastatic breast cancer (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Bellacosa et al., Mincey et al. and Muss et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. or that requires long-term therapy that is maintenance therapy as taught by Muss et al., comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
Furthermore, Bedognetti et al. disclose or suggest that checkpoint inhibitor-based immunotherapies alone and in combination with other treatment options can be used to breast cancer (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Bellacosa et al., Mincey et al. and Bedognetti et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al., comprising administering to the said subject or patient Bellacosa et al.’s compounds or agents aurothioglucose and doxorubicin (a drug that damages DNA), and also to use them it in combination with a checkpoint inhibitor as taught by Bedognetti et al. which has the same utility of treating breast cancer, based on factors such as the severity of the breast cancer, and especially since Bellacosa et al. disclose that aurothioglucose and doxorubicin can treat cancer including breast cancer.
Also, Beardsley et al. disclose a thioredoxin reductase inhibitor which includes auranofin, auro-thio-glucose, aurothiomalate, gold sodium thiomalate, sodium aurothiosulfate, gold acetate and gold (Ill) metal complexes (see [0164]; see also claims) can be used to treat cancer, including breast cancer, lung cancer, prostate cancer and cervix cancer (see also page 88, [00295]-[00297]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Bellacosa et al., Mincey et al. and Beardsley et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose and also a gold complex as taught by Beardsley et al. which has the same utility of treating breast cancer, based on factors such as the severity of the breast cancer, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
In addition, Khosroushahi et al. disclose a water-soluble polyurethane (PU) nanomicelles (complex) comprising paclitaxel (PTX) for efficiently delivery PTX in human breast cancer MCF-7 cells (see abstract).  Also, Khosroushahi et al. disclose that the PU nanomicelles are loaded with PTX (see abstract).  Furthermore, Khosroushahi et al. disclose that these nanomicelles significantly inhibited the growth and proliferation of the human breast cancer MCF-7 cells, leading them to apoptosis (see abstract). Consequently, as set forth in the above rejection, onee having ordinary skill in the art would have been motivated in view of Bellacosa et al., Mincey et al. and Khosroushahi et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose and also Khosroushahi et al.’s compound or complex which has the same utility of treating breast cancer, based on factors such as the severity of the breast cancer, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623